                                                Case 19-80673                 Doc 2      Filed 09/10/19      Page 1 of 8

                                                                          UNITED STATES BANKRUPTCY COURT
                                                                         MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Maria                                  Denise                    Lilly                         Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                  and list below the sections of the
                                                                                                                     plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-4794

 SSN# Debtor 2: XXX-XX-



                                                                                CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a              Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will            Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                        Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 11,953.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                                Case 19-80673                     Doc 2   Filed 09/10/19      Page 2 of 8

        $428.00 per Month for 1 month(s)
        $743.00 per Month for 59 month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                         0.00       from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                   from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

             The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.


3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                            Creditor                                                                            Estimated Priority Claim
 Durham County Tax Collector                                                                                                                                    $0.00
 Internal Revenue Service (MD)**                                                                                                                            $7,277.57
 North Carolina Dept. of Revenue**                                                                                                                            $303.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.

        b.        Maintenance of Payments and Cure of Default.

             Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
             Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
             any contrary amounts listed below for the installment payment and the arrearage.

              Creditor                                               Collateral                  Current   Installment        Estimated                   If Current,
                                                                                                   Y/N      Payment           Arrearage                     Indicate
                                                                                                                              Amount on                   by Debtor
                                                                                                                             Petition Date                or Trustee
 -NONE-


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                                Case 19-80673                     Doc 2     Filed 09/10/19          Page 3 of 8

        c.        Claims to be Paid in Full by Trustee.

              Creditor                              Collateral                      Estimated             Monthly          Monthly Escrow                  Interest
                                                                                      Claim               Payment            Payment                         Rate

 Montgomery County                     232 CC Camp Road                                 $2,447.73                 $50.81                      NA 9.00%
 Tax Office                            Mount Gilead, NC
                                       27306 Montgomery
                                       County
                                       Home and Land;
                                       Debtor has 1/2 Interest

        d.        Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured. This will be
              effective only if the applicable box in Section 1.1 of this plan is checked.

             Creditor                        Collateral                      Value of                Amount of             Amount             Monthly              Interest
                                                                             Property                  Claims                 of              Payment                Rate
                                                                                                      Senior to            Secured               to
                                                                                                     Creditor's             Claim             Creditor
                                                                                                       Claim
 -NONE-

4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral                     Estimated                Monthly            Interest        Adequate               Number of
                                                                              Claim                  Payment              Rate          Protection             Adequate
                                                                                                                                         Payment               Protection
                                                                                                                                                               Payments
 -NONE-

        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                Monthly            Interest        Adequate              Number of
                                                                              Claim                  Payment              Rate          Protection            Adequate
                                                                                                                                         Payment              Protection
                                                                                                                                                              Payments
 Progressive                        Misc furniture                                 $1,803.70                $36.14            7.50%                 NA        NA
 Leasing
 State Employees'                   2014 Acura RDX                                $17,810.00               $380.00            7.50%            $143.00        10
 Credit Union****                   70,000 miles
                                    VIN:
                                    5J8TB3H58EL0082
                                    03
                                    MetLife Insurance
                                    Policy #:
                                    1282633270

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of       Amount of      Amount of        Monthly        Interest     Adequate Number of
                           Amount of                                 Collateral       Claims     Secured Claim      Payment          Rate      Protectionn Adequate
                           Total Claim                                               Senior to                                                  Payment    Protection
                                                                                    Creditor's                                                             Payments
                                                                                       Claim


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                                Case 19-80673                     Doc 2     Filed 09/10/19           Page 4 of 8

      Creditor             Estimated             Collateral          Value of   Amount of     Amount of             Monthly        Interest    Adequate Number of
                           Amount of                                 Collateral   Claims    Secured Claim           Payment          Rate     Protectionn Adequate
                           Total Claim                                           Senior to                                                     Payment    Protection
                                                                                 Creditor's                                                               Payments
                                                                                   Claim
 State                        $1,006.00 2014                         $14,332.00 $17,810.00         $0.00                   $0.00     7.50%           $0.00             NA
 Employees'                             Acura
 Credit                                 RDX
 Union****                              70,000
                                        miles
                                        VIN:
                                        5J8TB3H5
                                        8EL00820
                                        3
                                        MetLife
                                        Insurance
                                        Policy #:
                                        12826332
                                        70

        e.        Maintenance of Payments and Cure of Default.

             Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
             Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
             any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                  Collateral                       Installment            Estimated Arrearage
                                                                                                                     Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                      5   %.

        b.       The minimum sum of $ 4,372.00                         will be paid pro rata to nonpriority unsecured claims due to the following:


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                                Case 19-80673        Doc 2   Filed 09/10/19        Page 5 of 8

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.


 Section 7:           Executory Contracts and Unexpired Leases.


        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.


 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                                Case 19-80673        Doc 2      Filed 09/10/19           Page 6 of 8

             Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
             required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
             assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
             confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
             violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.

             b.            The following plan provisions will be effective only if there is a check in the box “Included” in Section 1.3. Any nonstandard
                           provision as defined by Bankruptcy Rule 3015(c) set out elsewhere in this plan is void.



 The Buchanan Provisions shall apply:

 $             The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part, of her
               student loan obligations.

 $             The Debtor shall be allowed to seek enrollment in any applicable income-driven repayment ("IDR")
               plan with the U. S. Department of Education and/or other student loan servicers, guarantors, etc.
               (Collectively referred to hereafter as "Ed"), without disqualification due to her bankruptcy.

 $             Ed shall not be required to allow enrollment in any IDR unless the Debtor otherwise qualifies for such
               plan.

 $             The Debtor may, if necessary and desired, seek a consolidation of her student loans by separate motion
               and subject to subsequent court order.

 $             Upon determination by Ed of her qualification for enrollment in an IDR and calculation of any
               payment required under such by the Debtor, the Debtor shall, within 30 days, notify the Chapter 13
               Trustee of the amount of such payment. At such time, the Trustee or the Debtor may, if necessary, file
               a Motion to Modify the Chapter 13 Plan to allow such direct payment of the student loan(s) and adjust
               the payment to other general unsecured claims as necessary to avoid any unfair discrimination.

 $             The Debtor shall re-enroll in the applicable IDR annually or as otherwise required and shall, within 30
               days following a determination of her updated payment, notify the Chapter 13 Trustee of such
               payment. At such time, the Trustee or the Debtor may, if necessary, file a Motion to Modify the
               Chapter 13 plan to allow such direct payment of the student loan(s) and adjust the payment to other
               general unsecured claims as necessary to avoid any unfair discrimination.

 $             During the pendency of any application by the Debtor to consolidate her student loans, to enroll in an
               IDR, direct payment of her student loans under an IDR, or during the pendency of any default in
               payments of the student loans under an IDR, it shall not be a violation of the stay or other State or
               Federal Laws for Ed to send the Debtor normal monthly statements regarding payments due and any
               other communications including, without limitation, notices of late payments or delinquency. These
               communications may expressly include telephone calls and e-mails.

 $             In the event of any direct payments that are more than 30 days delinquent, the Debtor shall notify her
               attorney, who will in turn notify the Chapter 13 Trustee, and such parties will take appropriate action to
               rectify the delinquency.

 $             The Debtor's attorney may seek additional compensation by separate applications and court order for
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                                                Case 19-80673        Doc 2       Filed 09/10/19        Page 7 of 8

               services provided in connection with the enrollment and performance under an IDR.

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Maria Denise Lilly                                               X
        Maria Denise Lilly                                                         Signature of Debtor 2
        Signature of Debtor 1

        Executed on           September 10, 2019                                   Executed on
                              mm/dd/yyyy                                                          mm/dd/yyyy


 /s/ Koury Hicks                                                                  Date:   September 10, 2019
 Koury Hicks
 Signature of Attorney for Debtor(s)

 Address:              6616-203 Six Forks Road
                       Raleigh, NC 27615
 Telephone:            919-286-1695
 State Bar No:         36204 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                                                Case 19-80673            Doc 2        Filed 09/10/19      Page 8 of 8

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                      Middle District of North Carolina

 In re: Maria Denise Lilly                                                        )        Case No.
                                                                                  )
        2013 Copper Leaf Pkwy, Apt 109                                            )
                         (address)                                                )
        Durham NC 27703-0000                                                      )        CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-4794                                                          )
 SS# XXX-XX-                                                                      )
                                                                                  )
                                          Debtor(s)                               )

                                                                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:


 -NONE-


 Date      September 10, 2019                                                              /s/ Koury Hicks
                                                                                           Koury Hicks




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
